Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Restriction Requirement Response and Amendment filed on 12/14/2020; and IDS filed on 10/24/2019.
Claim 26 has been added.
Claims 11-26 are pending in the instant application.
claims 13, 20, 22-23, 26 are drawn to non-elected species
Claims 13, 20, 22-26 are withdrawn from further consideration.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 11-23) and specie election of “dry milling”, “further comprising introducing to the plurality of particles… a polyethylene glycol” and “triethoxysilane” in the reply filed on 12/14/2020 is acknowledged.
	Note, claims 13, 20, 22-23, 26 are drawn to non-elected species.
	Note, Applicant elected “a polyethylene glycol”, rather than “a deliverable” to be introduced to the plurality of particles.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11-12, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NACHARAJU et al (US 2015/0147396).
	Applicant’s claims are directed to a method of preparing a particle comprising of: preparing a solution comprising of a silane and a solvent, wherein the solution has a pH equal or less than 3; adjusting the pH of the solution to form a hydrogel monolith; lyophilizing the hydrogel monolith to a dry material; and milling the hydrogel monolith as a dry material to generate a plurality of particles. 
	NACHARAJU teaches a method of preparing a particle comprising of: preparing a solution comprising of a silane, such as 3-mercaptopropyltrimethoxysilane (“MPTS”; see [0048]; [0050]) and tetramethoxysilane (“TMOS”; see [0048]; [0050]) and hydrolyzed in a solvent, such as a phospate buffer mixture (see [0050]), wherein the buffer mixture is at pH 3 (see [0050]), which reads on the solution has a pH equal or less than 3; hydrolyzed with 1mM HCl acid (see [0050]), which polymerized resulting in a pink, opaque sol-gel (see [0050]), which reads on adjusting the pH of the solution to form a hydrogel monolith; all the resulting sol-gels were lyophilized (see [0050]), which reads on lyophilizing the hydrogel monolith to a dry material; and the ball milled into fine powders (see [0050]), which reads on milling the hydrogel monolith as a dry material to generate a plurality of .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 11-12, 17-19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over NACHARAJU et al (US 2015/0147396) in view of XU (US 2006/0131238).
	As discussed above, NACHARAJU teaches a method of preparing a particle comprising of: preparing a solution comprising of a silane, such as 3-mercaptopropyltrimethoxysilane (“MPTS”; see [0048]; [0050]) and tetramethoxysilane (“TMOS”; see [0048]; [0050]) and hydrolyzed in a solvent, such as a phospate buffer mixture (see [0050]), wherein the buffer mixture is at pH 3 (see [0050]), which reads on the solution has a pH equal or less than 3; hydrolyzed with 1mM HCl acid (see [0050]), which polymerized resulting in a pink, opaque sol-gel (see [0050]), which reads on adjusting the pH of the solution to form a hydrogel monolith; all the resulting sol-gels were lyophilized (see [0050]), which reads on lyophilizing the hydrogel monolith to a dry material; and the ball milled into fine powders (see [0050]), which reads on milling the hydrogel monolith as a dry material to generate a plurality of particles. Additional disclosures include: the nanoparticles can comprise polyethylene glycol (“PEG”; see [0020]), such as PEG with molecular weights of 400-10,000 Daltons (see [0022]), wherein PEGs of various molecular weights conjugated to various groups can be obtained commercially (see [0022]).
	NACHARAJU does not teach using a solution comprising of about 45% methanol for hydrolyzing.
	XU teaches the prior art had known of making sol-gel monoliths (see title and abstract), wherein “a typical sol-gel process involves the transition of a liquid colloidal   hydrolysis of a metal alkoxide precursor, typically tetramethylorthosilicate (TMOS) or tetraethylorthosilicate (TEOS) for forming silica, in the presence of an acid or base catalyst.  The reaction mixture is placed in a desired receptacle and undergoes hydrolysis and polymerization, resulting in a wet porous gel monolith or matrix formed in situ” (see [0002]), wherein methanol is used as the solution for hydrolysis (see [0025]), such as 2.87gm of methanol in 6.17 total solution (6.87+1.65+0.88+0.77) (see [0106]), which is about 45%. Additional disclosures include: the sol was cast into test tubes and kept at 25°C and about 40 minutes later all sols became white gels (see [0106]), wherein the method can be performed at a temperature of 0-60°C, which reads on incubating at 0-60°C.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate using a solution of about 45% methanol to hydrolyze a silane, such as tetraethylorthosilicate (TEOS). The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the prior art had known of using methanol to hydrolyze silane, such as tetramethylorthosilicate (TMOS) and tetraethylorthosilicate (TEOS).
The references do not specifically teach incubating the ingredients in the exact temperature and time as claimed by Applicant.  The temperature and time to incubate is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It .

Claims 11-12, 14-19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over NACHARAJU et al (US 2015/0147396) in view of XU (US 2006/0131238) and FRIEDMAN et al (US 2012/0213697).
As discussed above, NACHARAJU in view of XU teaches Applicant’s invention.
NACHARAJU teaches the polyethylene glycol conjugation can be added with solution, but not after the particle is formed.
FRIEDMAN teaches making TMOS or TEOS nanoparticles (see abstract) similar to NACHARAJU (see FRIEMAN at [0042]-[0044]), wherein PEG is added with the solution and that additional PEG molecules with imaging agents can be coated on the surface of the particle afterward (see [0025]; [0028]-[0029]). Note, FRIEDMAN could not be a 102 rejection, because the FRIEDMAN’s examples uses acidic condition of pH 4.5.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate polyethylene conjugated with imaging agents.
The person of ordinary skill in the art would have been motivated to make those modifications, because it would allow imaging the location of the particle, and reasonably would have expected success because the FRIEDMAN teaches additional PEG conjugates can added after the particle is formed. 
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618